Citation Nr: 1615905	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  11-31 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Evaluation of coronary artery disease, status-post myocardial infarction and stenting, currently rated as 10 percent disabling.

2.  Entitlement to a total rating for compensation on the basis of individual unemployability for the rating period prior to May 13, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran served on active duty from February 1954 to August 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In the March 2011 rating decision, service connection was granted for coronary artery disease, status-post myocardial infarction and stenting; a 10 percent disability evaluation was assigned, effective October 31, 2002.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU for the rating period prior to May 13, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

 1.  For the period prior to January 4, 2016, the Veteran's coronary artery disease, status-post myocardial infarction and stenting, is manifested by a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; there was evidence of left ventricular hypertrophy on echocardiogram. 
 
2.  For the period since January 4, 2016, the Veteran's coronary artery disease, status-post myocardial infarction and stenting, is manifested by a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; there is no chronic congestive heart failure and the Veteran has left ventricular dysfunction with an ejection fraction of 50 percent.


CONCLUSIONS OF LAW

1.  For the rating period prior to January 4, 2016, the criteria for an evaluation of 30 percent, but no higher, for coronary artery disease, status-post myocardial infarction and stenting, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.2, 4.7, 4.100, 4.104, Diagnostic Codes 7005-7006 (2015). 
 
2.  For the rating period since January 4, 2016, the criteria for an evaluation of 60 percent, but no higher, for coronary artery disease, status-post myocardial infarction and stenting,  have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.100, 4.104, Diagnostic Codes 7005-7006 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in January 2010, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claim for service connection, as well as the legal criteria for entitlement to such benefits; the claim for an increased rating is downstream from the initial claim for service connection.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim.  The Veteran was also afforded VA examinations responsive to the claim for an increased rating.  The examination reports contain all the findings needed to rate the Veteran's service-connected disability on appeal, including history and clinical evaluation.  

The Board also observes that the undersigned VLJ, at the Veteran's November 2015 hearing, explained the concept of an increased disability rating, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Increased Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected coronary artery disease on appeal has materially changed and staged evaluations are warranted.

The Veteran's coronary artery disease is currently evaluated as 10 percent disabling  pursuant to 38 C.F.R. § 4.104, Diagnostic Codes 7005-7006.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).

Diagnostic Codes 7005 and 7006 provide for a 10 percent evaluation for a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required. 

A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Codes 7005-7006.

A note prior to the Diagnostic Code explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

VA revised the regulation that pertains to the evaluation of specified cardiovascular disorders, those rated under Codes 7000 through 7007, 7011, and 7015 through 7020, effective from October 6, 2006.  See 38 C.F.R. 4.100.  The revised regulation did not alter the rating criteria under Diagnostic Codes 7005-7006 as outlined above; however, it contains the following new provisions:  (1) in all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained.  (2) even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication; when the left ventricular ejection fraction has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; and when a 100 percent evaluation can be assigned on another basis.  (3) if left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.

 Prior to January 4, 2016

The evidence reflects that the Veteran had a pacemaker inserted in April 2001 for a complete heart block and, in February 2002, had a myocardial infarction; in February 2002, he underwent stenting of the left anterior descending artery and percutaneous transluminal coronary angioplasty.

The Board observes that the April 2010 and April 2015 VA examination reports indicate that exercise stress testing is contraindicated.  Nonetheless, in February 2011, a VA examiner provided an estimate of METs based on echocardiogram testing and the Veteran's report of activity; based on the Veteran's report of modest activities, the METs estimate was greater than 7 but less than 10.  This VA examiner noted that a December 2010 VA medical records review report shows that a METs estimate of 3 was provided, based on a report of a stress test at Pikes Peak Cardiology in March 2009.  However, the February 2011 VA examiner found that the METs estimate was inconsistent with the contemporaneous medical evidence and prior testing; the VA examiner noted that the December 2010 METs estimate was based on a chemical stress test, not an exercise stress test, and did not consider the Veteran's report of activities.  The February 2011 VA examiner noted that the current (February 2011) METs estimate was consistent with the medical evidence of record, which indicated that the Veteran was able to perform light labor without symptoms; he denied angina and dyspnea, his ejection fraction was normal, and there was no evidence of congestive heart failure.  

The April 2010 VA examination report indicates that the Veteran complained of angina once a week, occasional dyspnea, and daily fatigue.  He was on continuous medication for control of his coronary artery disease. 

A September 2011 echocardiogram report indicated that the Veteran had mild left ventricular hypertrophy with an ejection fraction of 65-70%.  

At the April 2015 VA examination, the Veteran denied experiencing any symptoms attributable to his cardiac conditions; the VA examiner found that no METs estimate was necessary because he was asymptomatic and did not have any current functional limitations due to his cardiac condition.  The report indicated that the Veteran experienced arrhythmia but did not experience congestive heart failure.  The Veteran did not have any infectious heart disorders or pericardial adhesions.  The Veteran had cardiac hypertrophy, but there was no cardiac dilation.  He reported that he was on continuous medication.  

Both the February 2011 and April 2015 VA examiners noted that the Veteran had  no new cardiac events to include a myocardial infraction, angioplasty, or cardiac catheterization. 

VA and private treatment notes reflect occasional complaints of dyspnea and fatigue, but also that the Veteran reported that he gets regular exercise and works bagging groceries at the commissary.  

After a review of all the evidence, the Board finds that the Veteran's service-connected coronary artery disease, status-post myocardial infarction and stenting, more nearly approximates the criteria for an increased, 30 percent disability evaluation, but no higher, for the rating period prior to January 4, 2016.  The Board finds that the Veteran's symptoms have been relatively consistent, and that the 30 percent evaluation takes into account the Veteran's complaints of occasional dyspnea and fatigue, as well as the findings of cardiac hypertrophy upon echocardiogram in September 2011.  The Board acknowledges that there is some discrepancy as to the METs estimate, and that such an estimate was not provided at the April 2015 VA examination, but points out that the Veteran's VA examination reports and treatment records reflect that there is no evidence of congestive heart failure or functional limitations due to cardiac symptomatology; at the April 2015 VA examination, the Veteran was asymptomatic and denied experiencing symptoms attributable to his cardiac condition with any level of physical activity, such that an interview-based METs estimate could not be provided.   Likewise, at the time of the February 2011 VA examiner's review of records, the Veteran did not report any current symptoms.  Moreover, as previously discussed, the September 2011 echocardiogram reflects mild left ventricular hypertrophy and ejection fraction of 65-70 percent, without evidence of ischemia or cardiac dilation, which is consistent with a 30 percent disability rating for the period prior to January 4, 2016.  

Accordingly, entitlement to a rating of 30 percent, but no higher, for the rating period prior to January 4, 2016 for coronary artery disease, status-post myocardial infarction and stenting, is granted.  38 C.F.R. §§ 4.3, 4.7.

 Beginning January 4, 2016

After a review of all the evidence, the Board finds that the Veteran's service-connected coronary artery disease, status-post myocardial infarction and stenting, more nearly approximates the criteria for an increased, 60 percent disability evaluation, but no higher, for the rating period since January 4, 2016.  The January 4, 2016 Disability Benefits Questionnaire (DBQ), as completed by the Veteran's private physician, indicates that the Veteran's estimated activity level was  greater than 3 METs but not greater than 5 METs; the DBQ indicates that this estimate was based on a chemical stress test in November 2015 and an October 2015 interview-based METs test.  The DBQ also reflects that the Veteran complained of dyspnea, fatigue, angina, dizziness and syncope, which limited his physical activity.  It was also noted that the Veteran had an EKG in August 2015, which showed arrhythmia and hypertrophy; a March 2015 ECG showed left ventricular dysfunction with an ejection fraction of 50 percent.  The DBQ examiner reported that there was no evidence of congestive heart failure. 

The Board finds that the criteria for a disability rating of 100 percent have not been met or more nearly approximated for any part of the rating period on appeal.  Significantly, he does not have congestive heart failure; workload of 3 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

The Board has considered the Veteran's lay statements.  However, the Veteran has not alleged that he has congestive heart failure, left ventricular dysfunction with an ejection fraction of less than 30 percent, or workload of 3 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.  Consequently, the weight of the evidence is against a rating higher than 60 percent for coronary artery disease, status-post myocardial infarction and stenting.

For these reasons, the Board finds that the Veteran entitled to a disability evaluation of 60 percent, but no higher, for coronary artery disease, status-post myocardial infarction and stenting, for the rating period since January 4, 2016.  38 C.F.R. §§ 4.3, 4.7.

Scars

The Board has also considered whether a separate compensable rating is warranted for the scars associated with the Veteran's angioplasty and stenting.

Here, although the Veteran has a surgical scar, the Board notes that the April 2010 and April 2015 VA examiners found that the Veteran did not have a painful or unstable scar, and that no scar was greater 39 square centimeters.  As such, the Veteran is not entitled to a separate, compensable disability evaluation for a scar.  See 38 C.F.R. § 4.118, Diagnostic Codes 7804-7805. 

 

Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's coronary artery disease, status-post myocardial infarction and stenting,  are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and treatment records and which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of dyspnea and fatigue, which were clearly contemplated in the currently assigned disability evaluations.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's coronary artery disease, status-post myocardial infarction and stenting, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of extraschedular ratings for the Veteran's coronary artery disease, status-post myocardial infarction and stenting,  is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with coronary artery disease, status-post myocardial infarction and stenting, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 


ORDER

Entitlement to a 30 percent disability rating for coronary artery disease, status-post myocardial infarction and stenting, is granted for the rating period prior to January 4, 2016, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a 60 percent disability evaluation coronary artery disease, status-post myocardial infarction and stenting, is granted for the rating period since January 4, 2016, subject to the controlling regulations applicable to the payment of monetary benefits.



REMAND

A claim for increased evaluation includes a claim for a TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   Here, the Board notes that the Veteran was awarded entitlement to a TDIU effective May 13, 2011.  However, the Veteran, prior to the award of TDIU, repeatedly alleged that his service-connected disabilities, including his service-connected coronary artery disease, status-post myocardial infarction and stenting, precluded him from obtaining or maintaining gainful employment.  Therefore, a TDIU claim for the rating period prior to May 13, 2011 is raised by the record in this case.  This TDIU claim has not yet been adjudicated by the RO.  VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Send the Veteran a VCAA notice letter pertaining to a claim for entitlement to TDIU for the rating period prior to May 13, 2011, and allow for a reasonable period to respond.  The RO/AMC should request that the Veteran provide sufficient information and authorization to enable it to obtain any additional evidence pertinent to the claim for TDIU. After completing all indicated development, the RO should adjudicate the claim for TDIU in light of all the evidence of record.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


